                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA



Sabri Properties, LLC,                 Civ. No. 18-3098 (MJD/HB)

             Plaintiff,

v.
                                                    ORDER
City of Minneapolis,

             Defendant.



      Robert M. Speeter, Speeter & Johnson, Counsel for Plaintiff.

      Sarah C.S. McLaren, Assistant City Attorney, Counsel for Defendant.



      The above matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Hildy Bowbeer dated March

6, 2019 recommending that this Court grant Defendant’s motion to dismiss.

Plaintiff objects to the Report and Recommendation, claiming the Magistrate

Judge’s reliance on two Minnesota Court of Appeals decisions, In Re Kahn, 804

N.W.2d 132 (Minn. Ct. App. 2011) and Buchanan v. City of Minneapolis, 2011

WL 2982621 (Minn. Ct. App. July 15, 2011) pet. for rev. denied (Minn. Sept. 20,

2011), is misplaced. Plaintiff also objects to the Magistrate Judge’s



                                          1
recommendation to dismiss its claim that the Minneapolis Hearing Officer

System violates state law, and its claim that the Defendant’s procedures violates

the right to a jury trial.

       Pursuant to statute, the Court has conducted a de novo review of the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the

Court will ADOPT the Report and Recommendation in its entirety.

       IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss is

GRANTED IN ITS ENTIRETY. Claims I, II and III are DISMISSED WITH

PREJUDICE.

       Judgment will not be entered at this time as there is a pending motion to

amend the complaint.




Date: April 10, 2019                         s/ Michael J. Davis
                                             MICHAEL J. DAVIS
                                             United States District Court




                                         2
